DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 4 and 6 is withdrawn in view of the newly discovered reference(s) to U.S. Patent 10,632,952 to Markusic.  Rejections based on the newly cited reference(s) follow.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the positioning unit further including pyrotechnic lifters, hinges and actuators as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markusic (10,632,952).
Markusic discloses a system for reducing the likelihood of injury to a passenger in a collision, the system comprising a positioning unit 102 including one or more telescoping rails; and an airbag package 101, including one or more airbags and one or more inflators (not shown), wherein the airbag package is attached to the positioning unit and wherein the positioning unit is configured to extend to position the airbag package using the one or more telescoping rails such that the one or more airbags are within a protection range of the passenger upon the one or more airbags being deployed by the one or more inflators, see Figures 1A-1C.   The protection range of the passenger is between 5 inches and 30 inches, as shown in Figures 2A-2C.  The positioning .
Claim(s) 1-3, 5, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxwell (2,806,737).
Maxwell discloses a system for reducing the likelihood of injury to a passenger in a collision, the system comprising a positioning unit 20 including one or more telescoping rails; and an airbag package 1.0 including one or more airbags and one or more inflators 46, wherein the airbag package is attached to the positioning unit and wherein the positioning unit is configured to extend to position the airbag package using the one or more telescoping rails such that the one or more airbags are within a protection range of the passenger upon the one or more airbags being deployed by the one or more inflators, see Figures 1-3.
Claim(s) 1-3, 5, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoehne, et al. (DE10036759A!).
Hoehne discloses a system for reducing the likelihood of injury to a passenger in a collision, the system comprising a positioning unit 6, 8 including one or more telescoping rails; and an airbag package 5 including one or more airbags and one or more inflators 3, wherein the airbag package is attached to the positioning unit and wherein the positioning unit is configured to extend to position the airbag package using the one or more telescoping rails such .

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FAYE M FLEMING/Primary Examiner, Art Unit 3616